OPINION — AG — ** WATCHMAKERS BOARD — LICENSE ** " REGISTERED WATCHMAKERS " NOW IN THE VARIOUS MILITARY SERVICES 'ARE' REQUIRED TO PAY THEIR ANNUAL RENEWAL FEES ON THEIR LICENSES (FOR THE PERIOD THEY ARE) IN THE SERVICE; BUT THAT, UNDER 59 Ohio St. 776 [59-776], THE BOARD OF EXAMINERS IN WATCHMAKING MAY PERMIT SUCH RENEWAL FEES TO " BE ACCRUED AND BE PAID UPON THEIR DISCHARGE FROM THE SERVICE " AND THAT THE BOARD DOES 'NOT' HAVE THE AUTHORITY TO CANCEL THEIR ANNUAL RENEWAL FEES AS LONG AS THEY ARE IN THE MILITARY SERVICE. (ARMY, NAVY, ARMED FORCES, LICENSES, EXPIRATION) CITE: 59 Ohio St. 776 [59-776], 59 Ohio St. 778 [59-778] (J. H. JOHNSON)